         Case 1:12-cv-00920-EDK Document 203 Filed 10/08/20 Page 1 of 2




           In the United States Court of Federal Claims

                                                )
 STEPHANIE MERCIER, et al.,                     )
                                                )
                       Plaintiffs,              )
                                                )              No. 12-920C
 v.                                             )              (Filed: October 8, 2020)
                                                )
 THE UNITED STATES OF AMERICA,                  )
                                                )
                       Defendant.               )
                                                )


                                            ORDER


       At the status conference held today, the government committed to express mail the

Plaintiffs’ expert a hard drive containing certain data regarding class members’ log-in/log-out

times, View Alerts, and electronic Notes and Orders. The data, which was the subject of a

request for production served on the government in June of 2019, include “60 Million Notes and

180 Million Orders.” Pls.’ Request for Status Con. at 1, ECF No. 200.


       As discussed at the status conference, as a result of the delays caused by the

government’s failure to timely produce this data, the schedule for completion of expert discovery

will have to be adjusted, as will the pre-trial schedule. The Court therefore VACATES the

existing pre-trial schedule. ECF No. 197. The trial shall begin February 22, 2021 rather than

February 8, 2021. The parties shall jointly propose new dates for completion of discovery as well

as a new joint proposed pre-trial schedule by Wednesday, October 14, 2020.
         Case 1:12-cv-00920-EDK Document 203 Filed 10/08/20 Page 2 of 2




       At the status conference, there was also discussion about scheduling this matter for

Alternative Dispute Resolution. In their joint proposed schedule, the parties shall suggest a date

by which they will be ready to participate in ADR. The Court will then attempt to identify a

Settlement Judge, consistent with Appendix H to the Rules of the Court of Federal Claims.


       IT IS SO ORDERED.




                                                     s/ Elaine D. Kaplan
                                                     ELAINE D. KAPLAN
                                                     Judge




                                                 2
